NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



LAUREN ELIZABETH CLARKE; ANDREW )
FINE, M.D.; and NEUROSURGERY AND )
SPINE SPECIALISTS, LLC,          )
                                 )
             Petitioners,        )
                                 )
v.                               )                      Case No. 2D18-4080
                                 )
CYNTHIA S. DALY,                 )
                                 )
             Respondent.         )
                                 )

Opinion filed June 5, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Frederick P.
Mercurio, Judge.

Damian B. Mallard of Mallard Law Firm,
P.A., Sarasota; Brett M. Hensen of
Shumaker, Loop & Kendrick, LLP,
Sarasota; and Tracy S. Carlin and Celene
H. Humphries of Brannock & Humphries,
Tampa, for Petitioners.

Ezequiel Lugo of Banker Lopez Gassler,
P.A., Tampa, for Respondent.

PER CURIAM.


               Denied.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.